DETAILED ACTION

Response to Amendment
The following is in response to the amendment of November 18, 2020. 
The amendment overcomes the rejection of claims 1-5, 7 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (US 1,678,978), the rejection of claims 1-3, 6, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Stulberg (US 3,144,033), and the rejection of claims 1-5, 7 and 10-12 under 35 U.S.C. 103 as being unpatentable over Ishita (JP 2015-158033) in view of Flynn (US 1,678,978).

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is a statement of reasons for allowance: 
In a device configured to convey defibrated material containing fiber deposited on a belt having multiple holes, the device comprising a roller having multiple protrusions protruding from the surface and disposed to contact the belt, wherein the sectional area of the protrusions of the roller are smaller than the open area of the holes in the belt to enabling the distal ends of the protrusions to penetrate the holes, and a collection device configured to recover fiber from the belt (removed from the belt by the roller) the prior art does not disclose or suggest a collection device disposed at a position opposite the roller with the belt therebetween, or at a position downstream in the conveyance direction of the belt from the roller with the belt therebetween. Accordingly, the prior art does not disclose or suggest a fibrous feedstock recycling device comprising a defibrator that defibrates feedstock and the aforementioned conveyance device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748